              Case 1:20-cv-00305 Document 1 Filed 02/05/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JESSE COLEMAN,
    c/o Public Citizen
    1600 20th Street NW
    Washington, DC 20009,

    Plaintiff,                                      Civil Action No. 1:20-cv-305

    v.

 UNITED STATES DEPARTMENT OF
 STATE,
   The Executive Office
   Office of the Legal Adviser
   Suite 5.600
   600 19th Street NW
   Washington, DC 20522,

    Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

         1.      This action is brought under the Freedom of Information Act (FOIA), 5 U.S.C.

§ 552, to compel the United States Department of State to produce records responsive to a long-

outstanding FOIA request for the calendar and resumé of State Department official Melissa

Simpson.

                                 JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                            PARTIES

         3.      Plaintiff Jesse Coleman is a senior researcher with Documented, an organization

that researches corporate influence over public policy. Mr. Coleman’s work has been featured in



                                                1
               Case 1:20-cv-00305 Document 1 Filed 02/05/20 Page 2 of 3



the New York Times, the Washington Post, NPR, and other media outlets. Mr. Coleman submitted

the FOIA request at issue in this case.

        4.      Defendant State Department is an agency of the federal government of the United

States and has possession of and control over the records that plaintiff seeks.

                                   STATEMENT OF FACTS

        5.      On December 14, 2018, plaintiff submitted a FOIA request to the State Department

seeking the calendar and resumé (or curriculum vitae) for Melissa Simpson, who currently serves

as the Deputy Assistant Secretary for Energy Transformation at the State Department’s Bureau of

Energy Resources.

        6.      By letter dated March 6, 2019, the State Department acknowledged receipt of

plaintiff’s FOIA request. The letter assigned the FOIA request tracking number F-2019-02156.

        7.      Throughout 2019, plaintiff sought information from the State Department about the

status of his FOIA request and was told that the agency could not provide an estimated completion

date.

        8.      On January 15, 2020, plaintiff called the State Department to inquire about the

status of his FOIA request and again requested an estimated completion date.

        9.      On January 17, 2020, the State Department informed plaintiff that the estimated

completion date for his FOIA request is June 30, 2022.

        10.     More than 20 working days have passed since plaintiff submitted his FOIA request,

and the State Department has neither made a final determination nor produced any records in

response to the request.

        11.     Plaintiff has exhausted all administrative remedies with respect to his FOIA request

for records.



                                                 2
             Case 1:20-cv-00305 Document 1 Filed 02/05/20 Page 3 of 3



                                       CAUSE OF ACTION

       12.       Plaintiff has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records

he requested, and there is no legal basis for the State Department’s failure to disclose them.

                                     PRAYER FOR RELIEF

WHEREFORE, plaintiff requests that this Court:

       (1) Declare that the State Department’s withholding of the requested records is unlawful;

       (2) Order the State Department to make the requested records available to plaintiff and

without delay;

       (3) Award plaintiff his costs and reasonable attorneys’ fees pursuant to 5 U.S.C.

§ 552(a)(4)(E); and

       (4) Grant such other and further relief as this Court may deem just and proper.


February 5, 2020                                      Respectfully submitted,

                                                      /s/ Nandan M. Joshi
                                                      Nandan M. Joshi (DC Bar No. 456750)
                                                      Patrick D. Llewelyn (DC Bar No. 1033296)
                                                      Public Citizen Litigation Group
                                                      1600 20th Street NW
                                                      Washington, DC 20009
                                                      (202) 588-1000

                                                      Counsel for Plaintiff
                                                      Jesse Coleman




                                                  3
